Citation Nr: 0910079	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-24 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs.

In November 2008, the Veteran testified at a hearing before 
the undersigned sitting at the RO.  A transcript is 
associated with the claims folder.  


FINDING OF FACT

The evidence establishes that the Veteran currently maintains 
the mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is mentally competent for VA purposes. 38 
U.S.C.A. § 501(a) (West 2002; 38 C.F.R. § 3.353 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
sets forth the VA's duties to notify and assist Veterans 
regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  However, the United States Court of Appeals for 
Veterans Claims has determined that the duty to notify and 
assist provisions of the VCAA are not for consideration in 
competency determinations.  See Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  Accordingly , the VCAA is not 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Legal Criteria

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  See 38 
C.F.R. § 3.353(a) (2008).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetence.  See 38 C.F.R. § 3.353(c) (2008).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. §§ 3.102, 3.353(d) (2008).


Analysis

The Veteran is in receipt of a 100 percent disability rating 
for schizophrenia effective from May 1992.  He has been 
considered incompetent for VA purposes from July 1997 to June 
2006 and from March 2007 to the present.  

In support of his claim, the Veteran submitted a May 2005 
statement from Midtown Mental Health Center.  In this 
statement, Dr. A. Utley, his treating psychiatrist, and N. 
Matthews, his case manager opine that his is capable of 
managing his benefits in his own best interest.  

In February 2006, Dr. J. Grimmig, another psychiatrist at 
Midtown Mental Health, evaluated the Veteran.  She noted the 
Veteran had lost control over management of his benefits 
approximately 9 years ago by court order.  His treatment 
records showed stability for several years.  The Veteran was 
alert, oriented, cooperative, polite, and appropriate.  He 
was also well aware of what he needed to do with his income 
including paying rent, utilities, and child support.  
Likewise, he had insight into his mental health treatment and 
the need to continue taking his medication.  Dr. Grimmig 
opined that the Veteran was capable of managing his benefits.  
Similarly, in a March 2006 deposition, Dr. Grimmig reported 
that the Veteran's schizophrenia was controlled.  She further 
opined, based upon a reasonable medical certainty, that the 
Veteran was capable of managing his benefits in his own best 
interest and no longer required a guardian.

The opinions of the private mental heath providers are 
consistent with findings reported during a June 2006 VA 
psychological examination.  Dr. B.T., the examining 
psychologist, observed that the Veteran lived alone.  The 
Veteran had not received any inpatient treatment for his 
schizophrenia since 1999, but was receiving regular private 
outpatient treatment at Midtown Mental Health Center.  He had 
been compliant with his medication for almost 5 years and 
denied any frequent auditory hallucinations or significant 
paranoia for the past 3 or 4 years.  He also socialized with 
others daily and did all of his own grocery shopping
 
While his speech was mildly pressured when describing his 
frustration with his guardianship situation, the Veteran 
readily responded to redirection and his thoughts were 
logical and goal directed with no current evidence of 
disorganization.  His memory appeared to be intact.  It was 
noted that the Veteran's guardian was responsible for paying 
his bills and allotted $131 a month to the Veteran for 
miscellaneous items.  The Veteran used part of his money to 
pay his phone bill and had never been late with a payment.  
The Veteran was readily able to list bills he would be 
responsible for paying and knew the amounts that needed to be 
paid.  The Veteran had been able to appropriately manage 
funds that he received for clothing, Christmas, and 
vacations.  Further, he did not report any unrealistic 
expectations or plans for his money if he were to manage his 
affairs.  Dr. B.T. opined, after interview the Veteran and 
reviewing statements from his private psychiatrist, that the 
Veteran appeared competent to manage his own affairs.  

Despite the opinions expressed above, a VA field examiner 
opined in May 2006 that the Veteran did not appear to handle 
his funds well and a payee remained necessary.  The field 
examination report notes that the Veteran continued to able 
to live alone.  While his kitchen and living room needed some 
cleaning, the Veteran's furnishings were in adequate or good 
condition and his environment meets his needs.  He was calm 
and appeared completely aware during the interview.  He was 
dissatisfied with the process of getting his competency 
restored.  His comprehension appeared fairly good and he knew 
the sources of his income and the amount of his Social 
Security benefits.  The Veteran reported that he received 
$130 every two weeks, but was very evasive on how he spends 
the money.  He reported that he ran out of money sometimes. 

In a November 2006 addendum, Dr. B.T. reviewed the Veteran's 
claims folder along with the May 2006 VA field examination 
report.  In light of the Veteran's evasiveness in responding 
to questions regarding how he spends his money, the fact that 
he sometimes ran out of money, and the opinion of the field 
examiner that a payee was necessary, Dr. B.T. opined that the 
evidence "suggest[s] that this Veteran is indeed most likely 
not competent to handle his own affairs."  The Veteran's 
stability over the past 4 or 5 years could "potentially be 
related to his limited access to funds as he does have a 
previously history of significant alcohol and drug use."  

In a July 2007 statement, N. Matthews, a case manager at 
Midtown Mental Health Center wrote that the Veteran's 
physician, Dr. A. Utley, continued to feel that the Veteran 
as able to handle his funds.  It was further noted that the 
Veteran had not been hospitalized for more than 9 years. 
 
The Veteran underwent another unscheduled VA field 
examination in January 2008 by the same examiner that 
conducted the prior examination.  The Veteran continued to 
live alone.  He was neatly dressed and his hygiene and 
appearance were very good.  The Veteran felt that he needed 
more money.  He was oriented.  While he communicated well, 
the examiner felt the Veteran did not properly reason.  The 
Veteran received his Social Security disability benefits and 
retirement check directly.  His comprehension continued to be 
good and he could communicate his needs and desires.  The 
Veteran was unable to explain what he did with all of his 
money.  The Veteran's fiduciary was questioned and did not 
feel that the Veteran was handling his funds in a responsible 
manner.

At his November 2008 Board hearing, the Veteran expressed 
knowledge of his income sources.  He also provided details of 
his expenses including mortgage, utilities, phone, and child 
support.  He knew that he were deemed competent, he would be 
responsible for paying these expenses.  He was able to comply 
with his daily medication regime without assistance.  

The matter of competency involves specific inquiry into 
whether the Veteran lacks the mental capacity to contract or 
to mange his own affairs, including disbursement of funds 
without limitation. As noted above, there is a presumption in 
favor of competency.  While Dr. B.T. and the VA field 
examiner have opined that the Veteran is not competent to 
handle his VA benefits, the Board finds that the presumption 
of competency has not been overcome.  In this regard, the 
Board notes that the evidence clearly shows that the Veteran 
has responded well to treatment.  He has not been 
hospitalized for treatment for his psychiatric disability for 
approximately 10 years.  Furthermore, he has communicated an 
awareness of his sources of income and an understanding of 
what expenses he would have to pay if he were deemed 
competent.  This fiscal awareness was evident in the 
testimony presented during his Board hearing.  

Furthermore, the Veteran has submitted statements from 2 
different psychiatrists stating that he is competent to 
manage funds.  In light of these opinions the Board finds 
that there is a reasonable doubt regarding the Veteran's 
mental capacity to contract or to manage his own affairs, and 
resolves such doubt in favor of competency.  See 38 C.F.R. §§ 
3.102, 3.353(d).  Accordingly, the Board finds that 
restoration of competency for VA benefits purposes is 
warranted.


ORDER

Restoration of competency status for VA benefit purposes is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


